DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 10/30/2019. Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Jason Freeck (Reg. No. 76, 908) on 09/09/2021. 
 The application has been amended as follows:
Please replace claim 1 with:
1. (Proposed Amendment) A method comprising:
receiving, at a controller of a serverless computing environment, an event from an event source external to the serverless computing environment for execution by a function of the serverless computing environment;
creating, by the controller, a message that includes the event;

receiving the message at the function of the serverless computing environment;
validating the identifier of the event source; [[and]] 
executing the event with the function of the serverless computing environment;
detecting that the function of the serverless computing environment is created within a first container of the serverless computing environment;
determining that a label corresponding to the function indicates that verification is required for events intended for execution by the function; and
creating a second container within the serverless computing device implementing a proxy for the function of the serverless computing environment, wherein receiving the message at the function of the serverless computing environment and validating the identifier of the event source is performed by the proxy for the function of the serverless computing environment.

Please cancel claims 7-8.

Please replace claim 9 with:
9. (Proposed Amendment) The method of claim [[7]] 1, wherein the second container is a sidecar container of the first container.

Please replace claim 11 with:
11. (Proposed Amendment) A system comprising:
a processor; and 
a memory storing instructions which, when executed by the processor, cause the processor to:

determine that a label corresponding to the function indicates that verification is required for events intended for execution by the function;
create a second container within the serverless computing environment implementing a proxy for the function;
receive, at the proxy, a message that includes an event for execution by the function, wherein the message is signed with an identifier of an event source corresponding to the event;
validate, with the proxy, the identifier of the event source; [[and]] 
execute the event with the function;
receive, at a controller of the serverless computing environment, an event from the event source for execution by the function of the serverless computing environment;
create, by the controller, the message to include the event; and
sign, by the controller, the message with the identifier of the event source,
wherein receiving the message and validating the identifier of the event source is performed by the proxy for the function of the serverless computing environment.

Please cancel claim 17.

Please replace claim 18 with:
18. (Proposed Amendment) The system of claim [[17]] 11, wherein the function of the serverless computing environment is one of multiple functions of the serverless computing environment, and wherein the memory stores further instructions which, when executed by the processor while receiving the event from an event source, cause the processor to:

identify, as corresponding to the type for the event, the function of the serverless computing environment from among the multiple functions of the serverless computing environment.

Please cancel claim 19.

Please replace claim 20 with:
20. (Proposed Amendment) A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to:
detect that a function of a serverless computing environment is created within a first container of the serverless computing environment;
determine that a label corresponding to the function indicates that verification is required for events intended for execution by the function;
create a second container within the serverless computing environment implementing a proxy for the function;
receive, at the proxy, a message that includes an event for execution by the function, wherein the message is signed with an identifier of an event source corresponding to the event;
validate, with the proxy, the identifier of the event source; [[and]] 
execute the event with the function, 
receive, at a controller of the serverless computing environment, an event from the event source for execution by the function of the serverless computing environment;
create, by the controller, the message to include the event; and
sign, by the controller, the message with the identifier of the event source,
wherein receiving the message and validating the identifier of the event source is performed by the proxy for the function of the serverless computing environment.

Allowable Subject Matter
Claims 1-6, 9-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates to a methods and systems for detecting and responding to fabricated or unauthorized events received by serverless computing environments are provided. In one embodiment the method is provided that includes receiving an event from an event source external to the serverless computing environment for execution by function. The method may then include creating a message that includes the events and signing the message with an identifier of the event source. The message may then be received at the function and the identifier of the event source may be validated. The event may then be executed with the function of the serverless computing environment if the identifier of the event sources successfully validated. However, if the identifier of the event source is not successfully validated, execution of the event with the function may be prevented.

The closest relevant prior art made of record are:
Agarwal (US2020/0204618) teaches A serverless function execution system enables fast, efficient and flexible deployment and execution of serverless functions.  Functions in the system are stored as code at a location accessible by a Uniform Resource Locator (URL) or unique hostname.  A combinatorial URL, the combination of the two locations, is utilized to combine specific code with a specific computation system to execute that code along with optional parameters.  The system utilizes function isolation to prevent an executing function from being able to directly access or modify unauthorized data or processes external to the isolation unit.
Baldini (US2018/0101403) teaches a computer system, method, and computer readable product are provided for event-based serverless computing with tiered latency.  In various embodiments, computer-executable instructions are received along with an indication of an event whose occurrence triggers execution of those instructions within a container on a serverless computing platform.  Additionally, the instructions come with an indication of an acceptable amount of latency between the event occurring and the instructions being executed.  Multiple different actions may be made to execute the instructions based on that indicated latency. 
Coffing (US201/0273746) teaches Systems and methods for identity and access management are provided in a service mesh that includes a plurality of interconnected microservices.  Each microservice is associated with a microgateway sidecar.  The associated microgateway sidecar may intercept a request for the associated microservice 

Johnson (US2019/0028552) teaches Systems, methods, and computer-readable media for managing a distributed network of function execution environments.  In some examples, a function router registers a plurality of execution endpoints on a catalog of execution endpoints and functions, each of the plurality of execution endpoints including a respective runtime environment capable of executing one or more functions.  The function router receives, from a client, a request to execute a particular function and, based on the request, queries the catalog for the particular function and execution endpoints associated with the particular function.  The function router receives a query response identifying one or more execution endpoints associated with the particular function, and selects an execution endpoint for executing the particular function based on one or more criteria associated with the request.  The function router then sends to the client a response identifying the execution endpoint selected for executing the particular function.
KIM (US2019/0050258) teaches a system for providing a function as a service (FaaS) is provided.  The system includes a communicator which receives a request for setting resources to execute the function, a memory which stores one or more instructions, and a processor.  The processor executes the stored instructions.  When the processor executes the instructions, it analyzes characteristics of the function and provides recommendation information related to the setting of the resources to execute the function based on a result of the analyzing.
Mestery (US11, 044,173) teaches systems, methods, computer-readable media are disclosed for influencing serverless function placement across hosts within a network.  A method includes receiving a notification from a network component, the notification indicating a performance bottleneck in association with one or more instances of a serverless function being executed at one or more hosts of a network; initiating at least one additional instance of the serverless function in response to the performance bottleneck; and sending a message to the network component identifying the at least one additional instance of the serverless function, the network component directing network traffic based on the message.
Shen (US2021/0109775) teaches a method in one embodiment comprises implementing a kernel-based isolation layer, configuring a software container on the kernel-based isolation layer to include a dedicated operating system kernel as a library operating system, and executing one or more user processes in the software container.  The method is performed by a cloud-based processing platform, an enterprise processing platform, or other type of processing platform comprising a plurality of processing devices, with each such processing device comprising a processor coupled to a memory.  The library operating system illustratively runs in the software container at a privilege level that is the same as a privilege level of the one or more user processes executing in the software 
Shimamura (US2019/0166221) teaches a method for data provisioning a serverless computing cluster.  A plurality of user defined functions (UDFs) are received for execution on worker nodes of the serverless computing cluster.  For a first UDF, one or more data locations of UDF data needed to execute the first UDF are determined.  At a master node of the serverless computing cluster, a plurality of worker node tickets are received, each ticket indicating a resource availability of a corresponding worker node.  The one or more data locations and the plurality of worker node tickets are analyzed to determine eligible worker nodes capable of executing the first UDF.  The master node transmits a pre-fetch command to one or more of the eligible worker nodes, causing the eligible worker nodes to become a provisioned worker node for the first UDF by storing a pre-fetched first UDF data before the first UDF is assigned for execution.
Shafiee(US2018/0176070) teaches the disclosure relates to technology handling events in a distributed computing environment.  Events comprising a function executable by an instance are received from an event queue.  The received events are mapped to an instance in a pool that executes a corresponding function.  When it is determined that the instances in the pool are at least one of unavailable and do not include the function corresponding to the event, a new instance is created in the pool, where the new instance includes the function corresponding to the event.  Instances in the pool may be terminated when frequency of occurrence patterns of the event with a corresponding function indicate the event is occurring less frequently such that fewer instances are required to execute the corresponding function.  Otherwise, the events are dispatched to the appropriate instance in the pool for execution.
Shimamura(US2018/0302277) teaches a method implements virtualized network functions in a serverless computing system having networked hardware resources.  An interface of the serverless computing system receives a specification for a network service including a virtualized network function (VNF) forwarding graph (FG).  A mapper of the serverless computing system determines an implementation graph comprising edges and vertices based on the specification.  A provisioner of the serverless computing system provisions a queue in the serverless computing system for each edge.  The provisioner further provisions a function in the serverless computing system for each vertex, wherein, for at least one or more functions, each one of said at least one or more functions reads incoming messages from at least one queue.  The serverless computing system processes data packets by the queues and functions in accordance with the VNF FG.  The queues and functions processes data packets in accordance with the VNF FG.
Shimamura( US2018/0300173) 
Shulman ( US2019/007458) teaches A system and methods for protecting a serverless function including analyzing the serverless function to identify vulnerabilities or insecure configurations and a strict set of security permissions required by the serverless function in order to interact with a computing environment as intended.
Singhvi( US2019/0149480) teaches The disclosure provides an approach for enabling network functions to be executed in serverless computing environments.  One embodiment employs a per-packet architecture, in which the trigger for launching a serverless computing instance is receipt of a packet.  In such a case, each received packet is packaged into a request to invoke network function(s) required to process the packet, and a serverless computing environment in turn executes the requested network function(s) as serverless computing instance(s) that process the packet and return a response.  Another embodiment employs a per-flow architecture in which the trigger for launching a serverless computing instance is receipt of a packet belonging to a new traffic flow.  In such a case, a coordinator identifies (or receives notification of) a received packet that belongs to a new sub-flow and launches a serverless computing instance to process packets of the sub-flow that are redirected to the serverless computing instance.


However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, and 20. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “detecting that the function of the serverless computing environment is created within a first container of the serverless computing environment; determining that a label corresponding to the function indicates that verification is required for events intended for execution by the function; and creating a second container within the serverless computing device implementing a proxy for the function of the serverless computing environment, wherein receiving the message at the function of the serverless computing environment and validating the identifier of the event source is performed by the proxy for the function of the serverless computing environment ” in view of other limitations of claims 1, 11, and 20.   Therefore the claims are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497